— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered March 3,1980, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. The defendant did not seek to withdraw his plea of guilty to murder in the second degree (felony murder) prior to or at the time of sentencing. Thus he did not, as a matter of law, preserve his claim that his allocution at the time of his plea was insufficient (see People vPascale, 48 NY2d 997] People vBell, 47 NY2d 839; People v Warren, 47 NY2d 740; People v Bolden, 80 AD2d 560). In any event, we conclude, after review of the plea allocution, that such was sufficient to establish the elements of the crime of murder in the second degree *963and thus the conviction was based on a valid plea. In addition, any question as to the sufficiency of evidence before the Grand Jury is not reviewable upon an appeal from a judgment of conviction based upon a valid plea of guilty (see People v Kazmarick, 52 NY2d 322; People v O’Neal, 44 AD2d 830). Damiani, J. P., Lazer, Bracken and Rubin, JJ., concur.